Citation Nr: 1524777	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel






INTRODUCTION

The Veteran served on active duty from March 1978 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

The Board notes that the Veteran has been granted a total disability rating based on individual unemployability (TDIU) effective April 1, 2008.

The issues of entitlement to service connection for depression and a right knee disability, as well as entitlement to an increased rating for cysts of the right upper tibia have been raised by the Veteran in November 2014 and January 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine was denied by the Board in May 2010.  However, the Veteran was hospitalized in October 2010 due to MRI changes concerning diskitis.  The RO apparently found that an increased rating claim had been raised by the record.  It issued the December 2012 rating decision on the basis of the subsequent outpatient treatment records (but without having conducted a VA examination).  

The Board notes that the Veteran underwent a general VA examination in December 2011.  However, the examination report is inadequate for the purpose of rating the Veteran's degenerative disc disease of the lumbar spine.  It did not contain range of motion findings, or more specifically, include a determination as to whether the Veteran's disability is manifested by ankylosis.  The Board notes that in order for a rating in excess of 40 percent to be warranted, the disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine (Diagnostic Codes 5235 to 5243) or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

In the absence of a VA medical opinion that addresses the applicable rating criteria, the Board finds that a VA examination is warranted to determine the current severity of the Veteran's degenerative disc disease of the lumbar spine.     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current severity of his degenerative disc disease of the lumbar spine.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner is specifically requested to identify whether the lower back is ankylosed, and, if so, whether the ankylosis is favorable or unfavorable.  The examiner should also determine the frequency and duration of any incapacitating episodes (i.e. ones that require bedrest prescribed by a physician) of intervertebral disc syndrome experienced by the Veteran.  In addition, the examiner should identify any neurological impairments associated with the degenerative disc disease of the lumbar spine.

2.  After completion of the above, the AOJ should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





